Citation Nr: 0324461	
Decision Date: 09/18/03    Archive Date: 09/30/03	

DOCKET NO.  98-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Leonard B. Melvin, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

A February 2002 Board decision denied the veteran's claim for 
special monthly pension.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2002 the Court granted a joint motion 
vacating and remanding the Board's decision.  Copies of the 
motion and the Court's order have been included in the claims 
file.


REMAND

A determination has been made that additional development and 
due process are necessary in the current appeal.  
Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure 
compliance with the VA's obligations 
under the Veterans Claims Assistance Act 
of 2000, now codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), as 
interpreted by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should address the veteran's 
request for a personal hearing before the 
"VBA," contained in an April 2002 letter, 
obtaining any necessary clarification and 
scheduling any required hearing.

3.  The veteran should be afforded a VA 
examination to determine the veteran's 
need for regular aid and attendance or 
whether he is housebound.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether or not the veteran is 
substantially confined to his or her 
dwelling and the immediate premises and 
it is reasonably certain that his 
disabilities and resultant confinement 
will continue throughout his lifetime.  
The examiner is also requested to offer 
opinions with respect to the following:  
(1)  Is the veteran able to dress and 
undress himself; (2) is the veteran able 
to keep himself ordinarily clean and 
presentable; (3) does the veteran require 
frequent adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances 
which normal persons would be unable to 
adjust without aid, such as supports, 
belts, lacing at the back, et cetera.); 
(4) is the veteran unable to feed himself 
through loss of coordination of the upper 
extremities or through extreme weakness; 
(5) is the veteran unable to attend to 
the wants of nature; (6) or does the 
veteran have incapacity, that is physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the veteran from hazards or dangers 
incident to his daily environment.  The 
examiner is requested to provide a 
complete rationale for all opinions 
offered.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




